DETAILED ACTION
Claims 1-19 are pending before the Office for review.
In the response filed February 8, 2022:
Claims 16-19 are newly added.
Claim 9 is amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of KIKUCHI et al (U.S. Patent Application Publication 2014/0302683).
With regards to claim 1, 3 and 11, Yoshimura discloses a method for forming a stair-step structure in a stack on a substrate in a plasma processing chamber, wherein the stack comprises a plurality of silicon oxide (L1) and silicon nitride (L2) bilayers under a mask (PRM), comprising at least one stair step cycle (Paragraphs [0054]-[0057] Figures 5-11), wherein each stair step cycle comprises: trimming the mas (Paragraph [0062] S3); and etching the stack in a plurality cycles wherein each cycle comprises etching a SiO2 layer (S1a) comprising: flowing a SiO2 gas into the plasma chamber wherein the SiO2 etching gas comprises a fluorocarbon, an inert bombardment gas (Ar); generating a plasma from the SiO2 etching gas; providing a bias and stopping the SiO12 layer etch (Paragraph [0058]) and etching a SiN layer (S1b) wherein the SiN layer is selectively etched with respect to the SiO2 layer and the mask, comprising: flowing a SiN etching gas into the plasma processing chamber, wherein the SiN etching gas comprises a hydrofluorocarbon and oxygen; generating a plasma from the SiN etching gas; providing a bias and stopping the SiN layer etch (Paragraphs [0058]-[0059] Table 1 discloses generating the plasma for both the silicon oxide etching and silicon nitride etching by generating a bias power). Yoshimura further discloses wherein the target object is a substrate comprising a multilayer film LM formed by laminating a plurality of alternating layers of a first layer L1 and a second layer L2 on a substrate wherein the substrate can be etched for a predetermined number of cycles until the desired number of stepped shape is formed on the edge portion of the multilayer film ML (Paragraphs [0054]-[0061], [0067]-[0071] Figure 11). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the number of step cycles and bilayers to amounts including Applicant’s claimed amount of 20 cycles stair cycles and more than 60 bilayers in order to form the desired stepped shaped multilayer film as rendered obvious by Yoshimura. (Paragraphs [0067]-[0071] MPEP 2144.05(II)(A)).
Yoshimura does not explicitly disclose wherein the SiO2 etching gas comprises a hydrofluorocarbon, an inert bombardment gas and at least one of SF6 and NF3.
Kikuchi discloses a method for etching a silicon oxide layer using a dry etching gas comprising a fluorine containing hydrocarbon (hydrofluorocarbon), an inert gas and at least one gas selected from the group consisting of NF3 (Paragraphs [0022], [0037], [0043], [0069]-[0072], [0079]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yoshimura to include the NF3 as rendered obvious by Kikuchi because the reference of Kikuchi teaches that the additive of a case including NF3 the etching rate can be increased for improvement in productivity (Paragraphs [0069]-[0070]). 
With regards to claim 2, the modified teachings of Yoshimura renders obvious wherein the composition comprises a fluorocarbon, an inert bombardment gas (Ar) (Yoshimura Paragraph [0058]) and NF3 (Kikuchi Paragraph [0069]) and does not require oxygen which renders obvious wherein the SiO2 gas is oxygen free.
With regards to claim 4, the modified teachings of Yoshimura renders obvious wherein the inert bombardment gas is He (Kikuchi Paragraph [0069]).
With regards to claim 5, the modified teachings of Yoshimura renders obvious wherein the hydrofluorocarbon in the SiN etching gas is at least one of CH2F2, CH3F and CHF2 (Yoshimura Paragraph [0059] discloses CH3F).
With regards to claim 6, the modified teachings of Yoshimura renders obvious wherein the bias during the etching of the SiN layer (200W) has a magnitude that is greater than or equal to a magnitude of the bias during the etching of the SiO2 layer (150W). (Yoshimura Table1).
With regards to claim 8, the modified teachings of Yoshimura renders obvious providing a pressure of 40mTorr during the etching of the SiN layer which overlaps Applicant’s claimed amount of greater than 30mTorr (Yoshimura Table 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) The modified teachings of Yoshimura discloses wherein the pressure during the etching of the SiO2 layer is 20mTorr (Yoshimura Table 1) which although it does not explicitly overlaps Applicant’s claimed range of less than 20mTorr it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Yoshimura discloses wherein the etching the SiN layer is about 12 seconds for each cycle and the etching the SiO2 is 12 seconds for each cycle (Yoshimura Paragraph [0100], Table 7) which although it does not explicitly overlaps Applicant’s claimed range of less than 10 seconds for each cycle, it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 10, the modified teachings of Yoshimura discloses wherein the etching the stack comprises a predetermined number of cycles including 7-8 cycles (Yoshimura Paragraphs [0061], [0074]) which renders obvious Applicant’s claimed amount of three to ten cycles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 12-13, the modified teachings of Yoshimura discloses a gas supply unit GS connected to a gas supply for suppling gases including a flowing a hydrofluorocarbon gas with the SiN etching gas wherein the gas may be fed through a peripheral introducing unit 24 and a central introducing unit 22 (Yoshimura Paragraphs [0049]-[0053] Figure 1 gas supply unit GS hydrocarbon gas CH3F, peripheral introducing unit 24 and central introducing unit 22 Paragraph [0059] discloses hydrofluorocarbon etching gas comprising CH3F) which renders obvious wherein the flowing a SiN etching gas into the plasma processing chamber flows the hydrofluorocarbon through a center feed and a side feed, wherein the center feed includes one or more nozzles and the side feed includes one or more nozzles that are closer to sides of the substrate than a center of the substrate and wherein the one or more nozzles of the side feed flow hydrofluorocarbon in a direction from the sides of the substrate towards the center of the substrate.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of LEGOUIL et al (U.S. Patent 8,598,040).
With regards to claim 1, 3 and 11, Yoshimura discloses a method for forming a stair-step structure in a stack on a substrate in a plasma processing chamber, wherein the stack comprises a plurality of silicon oxide (L1) and silicon nitride (L2) bilayers under a mask (PRM), comprising at least one stair step cycle (Paragraphs [0054]-[0057] Figures 5-11), wherein each stair step cycle comprises: trimming the mask (Paragraph [0062] S3); and etching the stack in a plurality cycles wherein each cycle comprises etching a SiO2 layer (S1a) comprising: flowing a SiO2 gas into the plasma chamber wherein the SiO2 etching gas comprises a fluorocarbon, an inert bombardment gas (Ar); generating a plasma from the SiO2 etching gas; providing a bias and stopping the SiO12 layer etch (Paragraph [0058]) and etching a SiN layer (S1b) wherein the SiN layer is selectively etched with respect to the SiO2 layer and the mask, comprising: flowing a SiN etching gas into the plasma processing chamber, wherein the SiN etching gas comprises a hydrofluorocarbon and oxygen; generating a plasma from the SiN etching gas; providing a bias and stopping the SiN layer etch (Paragraphs [0058]-[0059] Table 1 discloses generating the plasma for both the silicon oxide etching and silicon nitride etching by generating a bias power). Yoshimura further discloses wherein the target object is a substrate comprising a multilayer film LM formed by laminating a plurality of alternating layers of a first layer L1 and a second layer L2 on a substrate wherein the substrate can be etched for a predetermined number of cycles until the desired number of stepped shape is formed on the edge portion of the multilayer film ML (Paragraphs [0054]-[0061], [0067]-[0071] Figure 11). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the number of step cycles and bilayers to amounts including Applicant’s claimed amount of 20 cycles stair cycles and more than 60 bilayers in order to form the desired stepped shaped multilayer film as rendered obvious by Yoshimura. (Paragraphs [0067]-[0071] MPEP 2144.05(II)(A)).
Yoshimura does not explicitly disclose wherein the SiO2 etching gas comprises a hydrofluorocarbon, an inert bombardment gas and at least one of SF6 and NF3.
LeGouil discloses a method for etching a silicon oxide layer wherein the silicon oxide layer is a bilayer comprising silicon oxide and silicon nitride (Col. 7 lines 59-63) using a dry etching gas comprising a fluorine containing a hydrofluorocarbon , an inert gas and at least one gas selected from the group consisting of NF3 (Col. 4 lines 38-53) wherein the stack comprises at least 16 bilayers which overlaps Applicant’s claimed amount of more than 60 bilayers (Col. 6 lines 13-16, Col. 7 lines 43-50). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yoshimura to include the NF3 as rendered obvious by LeGouil because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the gas as rendered obvious by LeGouil. MPEP 2143D 
With regards to claim 2, the modified teachings of Yoshimura renders obvious wherein the composition comprises a fluorocarbon, an inert bombardment gas (Ar) (Yoshimura Paragraph [0058]), hydrofluorocarbon, NF3 (LeGouil Col. 4 lines 38-53) and does not require oxygen which renders obvious wherein the SiO2 gas is oxygen free.
With regards to claim 5, the modified teachings of Yoshimura renders obvious wherein the hydrofluorocarbon in the SiN etching gas is at least one of CH2F2, CH3F and CHF2 (Yoshimura Paragraph [0059] discloses CH3F).
With regards to claim 6, the modified teachings of Yoshimura renders obvious wherein the bias during the etching of the SiN layer (200W) has a magnitude that is greater than or equal to a magnitude of the bias during the etching of the SiO2 layer (150W). (Yoshimura Table1).
With regards to claim 7, the modified teachings of Yoshimura discloses wherein the wafer bias voltage can be ins a range of from 10 to 1000V (LeGouil Col. 3 lines 12-28) wherein the bias voltage can be adjusted in order to provide the desired power to the electrodes to control the critical dimension of the pattern to be etched (LeGouil Col. 3 lines 12-28, Col 6 lines 38-51). In addition the modified teachings of Yoshimura discloses wherein the bias voltage during etching a silicon oxide bilayer may be between 100-700 volts (LeGouil Col. 4 lines 49-50) which renders obvious Applicant’s claimed limitation of wherein the bias during the etching of the SiO2 layer has a magnitude that is less than 150 volts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I). In addition, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the bias during the etching of the SiN layer to a magnitude including Applicant’s claimed amount of between 150 to 400 volts in order to provide the desired plasma power to provide the desired etching critical dimensions rendered obvious by the modified teachings of Yoshimura (LeGouil Col. 3 lines 12-28, Col 6 lines 38-51) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)
With regards to claim 8, the modified teachings of Yoshimura renders obvious providing a pressure of 40mTorr during the etching of the SiN layer which overlaps Applicant’s claimed amount of greater than 30mTorr (Yoshimura Table 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) The modified teachings of Yoshimura discloses wherein the pressure during the etching of the SiO2 layer is 20mTorr (Yoshimura Table 1) which although it does not explicitly overlaps Applicant’s claimed range of less than 20mTorr it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Yoshimura discloses wherein the etching the SiN layer is about 12 seconds for each cycle and the etching the SiO2 is 12 seconds for each cycle (Yoshimura Paragraph [0100], Table 7) which although it does not explicitly overlaps Applicant’s claimed range of less than 10 seconds for each cycle, it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 10, the modified teachings of Yoshimura discloses wherein the etching the stack comprises a predetermined number of cycles including 7-8 cycles (Yoshimura Paragraphs [0061], [0074]) which renders obvious Applicant’s claimed amount of three to ten cycles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 12-13, the modified teachings of Yoshimura discloses a gas supply unit GS connected to a gas supply for suppling gases including a flowing a hydrofluorocarbon gas with the SiN etching gas wherein the gas may be fed through a peripheral introducing unit 24 and a central introducing unit 22 (Yoshimura Paragraphs [0049]-[0053] Figure 1 gas supply unit GS hydrocarbon gas CH3F, peripheral introducing unit 24 and central introducing unit 22 Paragraph [0059] discloses hydrofluorocarbon etching gas comprising CH3F) which renders obvious wherein the flowing a SiN etching gas into the plasma processing chamber flows the hydrofluorocarbon through a center feed and a side feed, wherein the center feed includes one or more nozzles and the side feed includes one or more nozzles that are closer to sides of the substrate than a center of the substrate and wherein the one or more nozzles of the side feed flow hydrofluorocarbon in a direction from the sides of the substrate towards the center of the substrate.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of KIKUCHI et al (U.S. Patent Application Publication 2014/0302683), as applied to claims 1-6 and 8-13, in further view of SURLA et al (U.S. Patent Application Publication 2015/0371869).
With regards to claims 14-15, the modified teachings of Yoshimura renders obvious the limitations of claim 1 as previously discussed. 
However the modified teachings of Yoshimura are silent as to wherein the etching of the SiN layer has a SiN to SiO2 selectivity in the range of 2:1 to 4:1 and wherein the SiO2 does not selectively etch the SiO2 layer with respect to the SiN layer. 
Surla discloses a plasma etching method comprising etching a silicon containing film such as silicon oxide and silicon nitride wherein the method selectively etches the silicon nitride layer from the silicon oxide layer (Paragraph [0076]) and etches both the silicon oxide and silicon nitride layer at similar etch rates; the silicon containing film being alternating silicon oxide and silicon nitride layers (Paragraphs [0069], [0076], [0083],-[0084]) rendering obvious wherein the SiO2 etch does not selectively etch the SiO2 layer with respect to the SiN layer; and wherein selectivity means a ratio of etch rate of one material to another is an etch rate of greater than 1:1 (Paragraph [0154]) rendering obvious wherein the etching of the SiN layer has a SiN to SiO2 selectivity in the range of 2:1 to 4:1; and wherein the layers may be etch with a composition comprising a hydrofluorocarbon (Paragraph [0194]), an inert gas (Paragraph [0223]) and fluorine containing gas (Paragraph [0231]) wherein the flow of components can be adjusted to etch the desired aperture (Paragraph [0233]). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify he modified teachings of Yoshimura to include the selectivity as rendered obvious by the teachings of Surla because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the selectivities as rendered obvious by the teachings of Surla. MPEP 2143D

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of KIKUCHI et al (U.S. Patent Application Publication 2014/0302683), as applied to claims 1-6 and 8-13, in further view of STONE et al (U.S. Patent Application Publication 2017/0178894).
With regards to claim 16-19, the modified teachings of Yoshimura renders obvious the limitations of claims 1 and 2 respectively as previously discussed.
The modified teachings of Yoshimura are silent as to wherein the SiO2 etching gas comprises SF6 and NF3.
Stone discloses a plasma oxide eth process including introducing a flow of nitrogen trifluoride (NF3) which may be augmented by additional fluorine containing precursors including sulfur hexafluoride SF6 (Paragraphs [0042]-[0045]) which renders obvious wherein the SiO2 etching gas comprises SF6 and NF3.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the teachings of Yoshimura to include the etching gases as rendered obvious by Stone because the refence of Stone teaches that the combination of flow rates and ratio of different gases may be sued to control etch rates and etch selectivities (Paragraph [0045]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired oxide etching using the etching gases as rendered obvious by Stone. MPEP 2143D

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of LEGOUIL et al (U.S. Patent 8,598,040), as applied to claims 1-3 and 5-13, in further view of STONE et al (U.S. Patent Application Publication 2017/0178894).
With regards to claim 16-19, the modified teachings of Yoshimura renders obvious the limitations of claims 1 and 2 respectively as previously discussed.
The modified teachings of Yoshimura are silent as to wherein the SiO2 etching gas comprises SF6 and NF3.
Stone discloses a plasma oxide eth process including introducing a flow of nitrogen trifluoride (NF3) which may be augmented by additional fluorine containing precursors including sulfur hexafluoride SF6 (Paragraphs [0042]-[0045]) which renders obvious wherein the SiO2 etching gas comprises SF6 and NF3.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the teachings of Yoshimura to include the etching gases as rendered obvious by Stone because the refence of Stone teaches that the combination of flow rates and ratio of different gases may be sued to control etch rates and etch selectivities (Paragraph [0045]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired oxide etching using the etching gases as rendered obvious by Stone. MPEP 2143D

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 5-8 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention.
With regards to claims 1-6 and 8-13 under Yoshimura in view of Kikuchi, Applicant argues that it would not have been obvious to combine the teachings of Yoshimura with Kikuchi in order to obtain the invention as recited in claim 1. Applicant argues that Yoshimura makes a distinction between using a fluorocarbon for etching SiO2 and a hydrofluorocarbon with oxygen for etching SiN. Applicant further points out that Kikuchi teaches a number of etching gas combinations for forms Invention 1 to 5. It is Applicant’s position that it is not clear why one would replace the SiO2 etch gas of CF4 of Yoshimura with the etch gas of Kikuchi for etching SiO2 and SiN that uses an etch gas comprising a fluorine-containing unsaturated hydrocarbon, at least one of O2, O3, CO, CO2, COCl2, COF2, COF2, F2, NF3, Cl2, Bro, lb, and YF.,, and at least one of N2, He, Ar, Ne, Xe, and Kr to obtain the combination of etching SiO2 using an etch gas of a hydrofluorocarbon, an inert bombardment gas, and at least one of SF6 and NF3 and then etching SiN with respect to SiO2 using an etch gas of a hydrofluorocarbon and oxygen. In addition, it is unclear why the etch gas of Kikuchi that is able to etch both SiO2 and SiN would be used in a cyclical process for only etching SiO2 where another etch gas is used to etch SiN. For at least these reasons, claim 1 is not made obvious by Yoshimura in view of Kikuchi.
With regards to claims 1-6 and 8-13 under Yoshimura in view of LeGouil Applicant argues Yoshimura makes a distinction between using a fluorocarbon for etching SiO2 and a hydrofluorocarbon with oxygen for etching SiN. LeGouil discloses a single etching step for etching different bilayers. Therefore it is Applicant’s position that it is not clear how why one would replace the SiO2 gas of CF4 of Yoshimura with the etch gas of LeGouil for etching both bilayers that uses a single etch gas mixture comprising a hydrofluorocarbon, N2, NF3. It is also unclear why the etch gas of LeGouil hat is able to etch both bilayers would be used in a cyclical process for etching SiO2 where another gas is used to etch SiN. As such claim 1 is not made obvious by Yoshimura in view of LeGouil. 
With regards to claims 2-15 Applicant argues that the combinations teach using the same gas for etching both bilayers and therefore would not teach an oxygen free etch of SiO2 and then providing an etch with oxygen for SiN. With regards to claim 4, it is Applicant’s position that the cited prior art discloses He as an inert gas but does not teach He as a bombardment gas. With regards claim 14, Applicant argues that Sula does not teach the fluorocarbon as recited in claim 1 nor taught in Yoshimura but instead teaches a fluorocarbon with CN groups. For these reasons the claims are not anticipated or rendered obvious by the cited references. This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention and it is properly combinable. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it the Examiner’s position that the prior art is within the field of Applicant’s endeavor.
With regards to the rejection of claims 1-6 and 8-13 under Yoshimura in view of Kikuchi, the Examiner maintains the rejection on record is proper and renders obvious Applicant’s claimed invention. The Examiner agrees that Yoshimura teaches the use of a fluorocarbon gas when etching SiO2 and etching SiN with a hydrofluorocarbon (Paragraphs [0058]-[0059]). However the Examiner maintains that Kikuchi discloses a number of fluorine containing gases that would be suitable etching composition for etching SiO2 including dry etching gas comprising a fluorine containing hydrocarbon (hydrofluorocarbon), an inert gas and at least one gas selected from the group consisting of NF3 (Paragraphs [0022], [0037], [0043], [0069]-[0072], [0079]). 
While Yoshimura discloses exemplary etchant gases, Yoshimura generally discloses etching a multilayer film and trimming a resist mask with suitable etching gases (Paragraph [0010]). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123(I) Therefore one of ordinary skill in the art prior to the effective filing date of the invention would have looked to suitable fluorocarbon etchant gas. A such the Examiner maintains that Yoshimura is properly modified by Kikuchi which addresses each of Applicant’s claimed limitations.
With regards to claim 1-6 and 8-13 under Yoshimura in view of LeGouil, the Examiner maintains the rejection for those similar to the combination of Yoshimura in view of Kikuchi. The Examiner agrees that Yoshimura teaches the use of a fluorocarbon gas when etching SiO2 and etching SiN with a hydrofluorocarbon (Paragraphs [0058]-[0059]). However the Examiner maintains that a dry etching gas comprising a fluorine containing a hydrofluorocarbon , an inert gas and at least one gas selected from the group consisting of NF3 (Col. 4 lines 38-53). While Yoshimura discloses exemplary etchant gases, Yoshimura generally discloses etching a multilayer film and trimming a resist mask with suitable etching gases (Paragraph [0010]). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123(I) Therefore one of ordinary skill in the art prior to the effective filing date of the invention would have looked to suitable fluorocarbon etchant gas. A such the Examiner maintains that Yoshimura is properly modified by LeGouil which addresses each of Applicant’s claimed limitations.
With regards to claims 2-15, Applicant currently presented claim requires that the silicon oxide step is oxygen free, it does not preclude the inclusion of oxygen in subsequent etching steps. Therefore the inclusion of oxygen in step S3 and S1b etching of the SiN of Yoshimura does not teach against Applicant’s claim. S1a of etching the oxide film does not require the inclusion of oxygen. With regards to claim 4, it is the Examiner’s position that the cited prior art discloses generating a plasma using an inert gas such as He (Kikuchi Paragraph [0069]), wherein the gases are excited to form a plasma rendering obvious using an inert bombardment gas of He. With regards to claim 14, it tis the Examiner’s position that Surla discloses a desirable etching selectivity and appropriate etching gases to produced the desired selectivity. As previously stated, Yoshimura generally discloses using suitable etching gases while providing examples but does not explicitly limit the etching process to only those gases. Rather, it is the Examiner’s position that one of ordinary skill in the art would understand any gases for etching the silicon oxide and silicon nitride to form the stair structure would be suitable.
As to any remaining dependent claims, they remain rejected as no separate arguments have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713